Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 4, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective February 21, 1975 because she had refused employment, for which she was reasonably fitted by training and experience, without good cause. It appears from claimant’s statements that she refused an offer of employment as a housekeeper because the salary for the position was too low and because it entailed some cleaning duties which she had not been required to undertake at her previous employment. However, substantial evidence supports the finding that she was generally suited by training and experience to perform such work and that the salary for the position was within the prevailing wages for á housekeeper. Since the existence of good cause for the refusal was a factual issue upon which the board made its findings based on substantial evidence, the decision of the board must be affirmed (Matter of De Witt [Levine], 50 AD2d 683). Decision affirmed, without costs. Greenblott, J. P., Kane, Larkin, Herlihy and Reynolds, JJ., concur.